DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,497,992 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
The applicant’s submission of a petition to accept unintentionally delayed benefit claim under 37 CFR § 1.78(e) filed 4/29/2022, and subsequently granted in the decision on petition under 37 CFR § 1.78(e) mailed 6/7/2022, is acknowledged.

Response to Arguments
Applicant’s arguments, see Remarks filed 4/29/2022, with respect to the rejection(s) of claim(s) 1, 4-9, 11-12, 15-20 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2016/167602 A1, refer to English equivalent US 2018/0053974) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yun (US 2012/0148888 A1), JP S5569956A, refer to English translation, Ddamulira (US 10,160,887 B1) and Zhang (US 2015/0329749 A1) as set forth in this Office Action below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2015/0329749 A1).
Regarding claim 10, Zhang discloses a method for manufacturing a washer for a secondary battery (film including protective liner in contact with an adhesive layer [0081]), the method comprising: 
preparing an adhesive solution including an adhesive component and a first organic solvent (step (b) adding a weak alkaline metal imide or amine into a (meth)acrylate polymer to obtain a mixture [0084]; for the convenience of application, (meth)acrylate polymer is used in the form of a solution including organic solvents listed in paragraph [0035]);
preparing an indicator solution including an indicator component and a second organic solvent (step (a) preparing a titrant including organic solvent and indicator [0087]-[0093]);
preparing a composition for an adhesive layer by mixing the adhesive solution and the indicator solution (titration step involves combining (meth)acrylate polymer solution and titrant [0095]-[0097]);
applying the composition for an adhesive layer on a base film (applying mixture obtained in step (b) on at least part of a backing layer [0085]); and 
drying the base film having the adhesive later applied thereon (drying the backing layer and the adhesive layer [0086]), 
wherein the indicator component is fat-soluble (indicator includes phenolphthalein, bromothymol blue, phenol red, neutral red [0093] in organic solvent [0089]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-9, 11-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2012/0148888 A1) in view of JP S5569956A, refer to English translation.
Regarding claim 1, Yun discloses a washer for a secondary battery (identifying tape, Title, Abstract) comprising: 
a film layer (base film, Abstract), and 
an adhesive layer on at least one surface of the film layer (adhesive material disposed on one surface of the base film, Abstract), wherein 
the adhesive layer includes an adhesive component and an indicator component (discoloration material disposed on one surface of the base film, Abstract, Fig. 5A shows an adhesive layer including adhesive material 150b and discoloration material 150c).
Yun further discloses the discoloration material includes a material that discolors after it reacts with electrolytic solution ([0057]) but does not disclose that the indicator component is fat-soluble.
JP S5569956A discloses a cell can 4 including alkali electrolyte-detecting parts 2,2’ on surfaces in contact between cell can 4 and sealing plate 3, wherein the detecting parts 2,2’ include an adhesive resin and a pH indicator such as phenolphthalene, methyl red, phenol red, etc. whose color changes when contacting the electrolyte (Abstract, Fig. 1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a known discoloration material that discolors when reacting with electrolyte such as a pH indicator including phenolphthalene, methyl red, phenol red, etc., as taught by JP S5569956A, in the identifying tape of Yun.  Said combination would amount to use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 4, modified Yun discloses all of the claim limitations as set forth above.  Yun further discloses the importance of detecting relatively small amount of electrolytic solution leakage since the leaked electrolytic solution may deteriorate the performance of the battery and cause safety problems by corroding components around the battery ([0051], [0059]-[0060]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of discoloration material in order to arrive at a desired balance between sufficient amounts of discoloration material for detecting electrolytic solution leaks of relatively small amounts and sufficient amounts of discoloration material as to not impede the adhesive function of the adhesive material (see MPEP 2144.05).
Regarding claim 5, modified Yun discloses all of the claim limitations as set forth above.  However, Yun does not further disclose the adhesive component comprises at least any one selected from the group consisting of an acryl-based adhesive compound, a rubber-based adhesive compound, a silicone-based adhesive compound, and a vinyl ether-based adhesive compound. 
JP S5569956A discloses a cell can 4 including alkali electrolyte-detecting parts 2,2’ on surfaces in contact between cell can 4 and sealing plate 3, wherein the adhesive includes cyanoacrylate, acrylic adhesives, silicone resins, vinyl acetate resins (P2).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a known adhesive, as taught by JP S5569956A, in the identifying tape of Yun.  Said combination would amount to use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 6, modified Yun discloses all of the claim limitations as set forth above.  JP S5569956A further discloses the acryl-based adhesive compound comprises at least any one of a) a (meth) acrylate-based resin; b) a homopolymer or a copolymer comprising an acrylic acid ester-based monomer derived unit; and c) a copolymer comprising at least one selected from the acrylic acid ester-based monomer derived unit, an acrylic acid monomer derived unit, an acrylic acid 2-hydroxy ethyl monomer derived unit, and a vinyl acetate monomer derived unit (cyanoacrylate, acrylic adhesives, silicone resins, vinyl acetate resins, P2).
Regarding claim 7, modified Yun discloses all of the claim limitations as set forth above.  Yun further discloses the film layer includes a material layer configured to transmit a change in color of the adhesive layer to an outside with the film layer interposed therebetween (base film is transparent [0024]).
Regarding claim 8, modified Yun discloses all of the claim limitations as set forth above.  Yun further discloses the film layer includes a transparent material layer or a translucent material layer (base film is transparent [0024]).
	Regarding claim 9, modified Yun discloses all of the claim limitations as set forth above.  Yun further discloses the film layer comprises a polymer resin, and the polymer resin includes at least any one selected from the group consisting of a polyolefin-based polymer resin, an acryl-based polymer resin, a polycarbonate- based polymer resin, a vinyl-based polymer resin, an ABS resin, a polystyrene-based polymer resin, a polycarbonate-based polymer resin, tetrafluoroethylene, teflon, polybutylterephthalate, and polyethylene terephthalate ([0046]).

Regarding claim 11, Yun discloses a secondary battery (secondary battery, Title, Abstract) comprising: 
an electrode assembly including a positive electrode, a separator, and a negative electrode ([0043]); 
wherein the washer includes 
a film layer (identifying tape, Title, Abstract), and 
an adhesive layer on at least one surface of the film layer (adhesive material disposed on one surface of the base film, Abstract), 
wherein the adhesive layer includes an adhesive component and an indicator component (discoloration material disposed on one surface of the base film, Abstract, Fig. 5A shows an adhesive layer including adhesive material 150b and discoloration material 150c).
Yun further discloses batteries may be manufactured in various shapes such as in a cylindrical shape or a square pillar shape ([0007]) and that the first and second case have a quadrangular shape but are not limited thereto and may have any of various shapes ([0044]). Yun further discloses the discoloration material includes a material that discolors after it reacts with electrolytic solution ([0057]) but does not disclose that the indicator component is fat-soluble.  However, Yun does not disclose a can having the electrode assembly embedded therein and including a crimping portion on the top thereof; and a washer mounted on the crimping portion, the adhesive layer includes a fat-soluble indicator component.
JP S5569956A discloses a cell can 4 including gasket 1 in a crimped portion of the can and alkali electrolyte-detecting parts 2,2’ on surfaces in contact between cell can 4 and sealing plate 3, wherein the detecting parts 2,2’ include an adhesive resin and a pH indicator such as phenolphthalene, methyl red, phenol red, etc. whose color changes when contacting the electrolyte (Abstract, P1-2, Fig. 1).
It is well known in the art that batteries can have a variety of shape configurations including cylindrical and square/quadrangular (Yun: [0007], [0044]; JP S5569956A: Abstract, Fig. 1).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery shape of Yun to have a cylindrical shape.  
Further regarding claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a known discoloration material that discolors when reacting with electrolyte such as a pH indicator including phenolphthalene, methyl red, phenol red, etc., as taught by JP S5569956A, in the identifying tape of Yun.  Said combination would amount to use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 12, modified Yun discloses all of the claim limitations as set forth above.  JP S5569956A further discloses the washer is fixed on the crimping portion in an adhesive manner or a mechanical coupling manner (Abstract, P1-P2, Fig. 2). 
Regarding claim 15, modified Yun discloses all of the claim limitations as set forth above.  Yun further discloses the importance of detecting relatively small amount of electrolytic solution leakage since the leaked electrolytic solution may deteriorate the performance of the battery and cause safety problems by corroding components around the battery ([0051], [0059]-[0060]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of discoloration material in order to arrive at a desired balance between sufficient amounts of discoloration material for detecting electrolytic solution leaks of relatively small amounts and sufficient amounts of discoloration material as to not impede the adhesive function of the adhesive material (see MPEP 2144.05).
Regarding claim 16, modified Yun discloses all of the claim limitations as set forth above.  However, Yun does not further disclose the adhesive component comprises at least any one selected from the group consisting of an acryl-based adhesive compound, a rubber-based adhesive compound, a silicone-based adhesive compound, and a vinyl ether-based adhesive compound. 
JP S5569956A discloses a cell can 4 including alkali electrolyte-detecting parts 2,2’ on surfaces in contact between cell can 4 and sealing plate 3, wherein the adhesive includes cyanoacrylate, acrylic adhesives, silicone resins, vinyl acetate resins (P2).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a known adhesive, as taught by JP S5569956A, in the identifying tape of Yun.  Said combination would amount to use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 17, modified Yun discloses all of the claim limitations as set forth above.  JP S5569956A further discloses the acryl-based adhesive compound comprises at least any one of a) a (meth) acrylate-based resin; b) a homopolymer or a copolymer comprising an acrylic acid ester-based monomer derived unit; and c) a copolymer comprising at least one selected from the acrylic acid ester-based monomer derived unit, an acrylic acid monomer derived unit, an acrylic acid 2-hydroxy ethyl monomer derived unit, and a vinyl acetate monomer derived unit (cyanoacrylate, acrylic adhesives, silicone resins, vinyl acetate resins, P2).
Regarding claim 18, modified Yun discloses all of the claim limitations as set forth above.  Yun further discloses the film layer includes a material layer configured to transmit a change in color of the adhesive layer to an outside with the film layer interposed therebetween (base film is transparent [0024]).
Regarding claim 19, modified Yun discloses all of the claim limitations as set forth above.  Yun further discloses the film layer includes a transparent material layer or a translucent material layer (base film is transparent [0024]).
	Regarding claim 20, modified Yun discloses all of the claim limitations as set forth above.  Yun further discloses the film layer comprises a polymer resin, and the polymer resin includes at least any one selected from the group consisting of a polyolefin-based polymer resin, an acryl-based polymer resin, a polycarbonate- based polymer resin, a vinyl-based polymer resin, an ABS resin, a polystyrene-based polymer resin, a polycarbonate-based polymer resin, tetrafluoroethylene, teflon, polybutylterephthalate, and polyethylene terephthalate ([0046]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2012/0148888 A1) in view of JP S5569956A, refer to English translation, as applied to claims 1, 4-9, 11-12, 15-20 above, and further in view of Ddamulira (US 10,160,887 B1).
Regarding claim 3, modified Yun discloses all of the claim limitations as set forth above.  However, modified Yun does not disclose the indicator component includes at least any one of p-dimethylaminoazobenzene, tropeolin OO and pentamethoxy red.
Ddamulira discloses a signaling adhesive (Title, Abstract) comprising a color indicator, wherein the amount is a matter of design choice, depending on the desired color, the chemistry of the indicator and the chemistry of the adhesive (see col. 5-6, Table 3 including, for example, methyl yellow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate any known discoloration material methyl yellow depending on the desired color, chemistry of the indicator and adhesive, as taught by Ddamulira, in the identifying tape of Yun.  Said combination would amount to use of a known element for its intended use in a known environment to accomplish an entirely expected result.

Allowable Subject Matter
Claims 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The invention is drawn to a secondary battery comprising a can including a crimping portion on the top thereof, a washer mounted on the crimping portion, wherein the washer includes a fat-soluble indicator component including at least any one of p-dimethylaminoazobenzene, tropeolin OO and pentamethoxy red.
	The closest prior art of record includes 
Yun (US 2012/0148888 A1) which discloses an identifying tape for a battery including a discoloration material (Title, Abstract, Fig. 5A);
JP S5569956A, refer to English translation, which discloses a cell can 4 including alkali electrolyte-detecting parts 2,2’ on surfaces in contact between cell can 4 and sealing plate 3, wherein the detecting parts 2,2’ include an adhesive resin and a pH indicator such as phenolphthalene, methyl red, phenol red, etc. whose color changes when contacting the electrolyte (Abstract, Fig. 1);
Ddamulira (US 10,160,887 B1), which discloses a signaling adhesive (Title, Abstract) comprising various color indicator depending on design choice and chemistry (see col. 5-6, Table 3 including, for example, methyl yellow); and 
Zhang (US 2015/0329749 A1), which discloses a film including protective liner in contact with an adhesive layer ([0081]).
However, Yun does not disclose the claimed indicator components used in a washer mounted in the crimping portion of a battery can, JP S5569956A does not disclose the claimed indicator components, Ddamulira is directed to a signaling adhesive and does not disclose a battery, and Zhang is directed to a film and does not disclose a battery.  Further, none of the prior art teach or suggest the claimed indicator component in the washer located in the crimping portion of a battery can.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        8/15/2022